Citation Nr: 1514542	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  09-11 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss on an extraschedular basis.

2.  Entitlement to a rating in excess of 10 percent for bilateral pes planus (flatfeet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1956 to March 1959. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2006 and August 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The matter was previously before the Board in August 2012 and March 2014.  In August 2012, the appeal in its entirety was remanded to the RO to obtain updated VA treatment records and schedule the Veteran for examinations to determine the current severity of his service-connected hearing and feet disabilities.  

The RO substantially completed the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Examinations of the Veteran's hearing and feet were completed in August 2012 and October 2012, respectively.  Updated VA treatment records were obtained in August 2012 and uploaded to Virtual VA electronic claims file system.  

Upon its return to the Board, the Board adjudicated the appeal in March 2014.  In its March 2014 decision, the Board increased the Veteran's rating for bilateral pes planus from noncompensable to 10 percent and denied entitlement to a compensable rating for bilateral hearing loss. 

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the Court granted a Joint Motion for a Partial Remand (JMPR), which vacated and remanded the Board's decision with respect to its denial of entitlement to a rating in excess of 10 percent for bilateral pes planus on schedular and extraschedular bases, and entitlement to an initial compensable rating for bilateral hearing loss on an extraschedular basis.  

The Court affirmed the Board's decision with regard to the grant of a compensable rating of 10 percent for bilateral pes planus, and its denial of an initial compensable rating for bilateral hearing loss on a schedular basis. 

As a result of the Board's decision, the Veteran's combined disability rating was increased to 30 percent effective December 2005.  In an April 2014 letter, the RO asked him to provide information about his spouse, so that he could be awarded a dependency benefit.  The Veteran did promptly provide this information to the RO, but it does not appear it was ever processed.  Therefore, the Board refers to the RO the issue of processing the Veteran dependent's benefits for his spouse.

Pursuant to the JMPR, the issue of an increased rating for service-connected bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The schedular criteria for hearing loss disabilities fully contemplate the Veteran's asserted hearing difficulties.  


CONCLUSION OF LAW

The criteria for referral for an extraschedular rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The Veteran appealed the initial noncompensable rating assigned by the RO for his hearing loss, effective November 8, 2004.  At the time of application, the Veteran complained of hearing loss.  Specific complaints were not discussed until a January 2005 VA audiological examination.  

At the January 2005 examination, the Veteran reported having difficulty hearing in both ears, but that he had the most difficulty in environments with background noise.  Audiogram tests revealed mild to moderate "essentially" sensorineural hearing loss in the right ear with puretone thresholds of 30, 20, 35, 55, and 60 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz.  Hearing in the left ear was considered within normal limits through 1000 Hz, but dropping to mild to moderate "essentially" sensorineural hearing loss with puretone thresholds of 15, 10, 35, 60, and 55 decibels at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz.  Despite the high-frequency bilateral hearing loss shown, the Veteran had excellent word recognition bilaterally based on his Maryland CNC test results with 96 percent word recognition in the right ear and 94 percent word recognition in the left ear.  Based on the Veteran's audiological examination results, the January 2005 examiner provided the Veteran with a referral for hearing aids.  

Within a few days of the January 2005 examination, the Veteran followed-up with at Mountain Home, TN VA Medical Center (VAMC).  He provided a note from the January 2005 examiner.  The Veteran's primary care physician Dr. E. V. H. reviewed the request and approved the Veteran for hearing aids the same day.   

The Veteran returned to Mountain Home TN VAMC in March 2005 for an audiological consult to discuss the Veteran's needs regarding amplification.  The Veteran desired to hear better in restaurants, when talking on the telephone, when listening to the television, and to mask his tinnitus.  The examining audiologist took earmold impressions of the Veteran's ears, and discussed what type of hearing aid would best suit the Veteran's needs.  The Veteran and the audiologist agreed on a half shell hearing aid bilaterally with raised volume control and a removal filament to be added due to the Veteran's dexterity issues.  

The following month, in April 2005, the Veteran received the hearing aids.  The Veteran and the audiology technician discussed how to install and remove the hearing aids from the ear and general maintenance of the devices.  The technician programmed settings such as (1) quiet, (2) speech in noise, and (3) telecoil, which aligned with the Veteran's stated hearing goals.  For additional reference, the Veteran was provided a brochure from the hearing aid manufacturer, and a workbook on Hearing Loss Management.  

Since the installation of the Veteran's hearing aids, the record is silent as to any complaints or issues regarding his hearing.  In July 2005, the Veteran attended a follow-up appointment to monitor the Veteran's progress with his new hearing aids as a new hearing aid user.  He reported no issues with amplification with the hearing aids or any issues with the devices themselves.  

In January 2007, the Veteran asserted that his "left ear is gone. All [he] can hear is a constant ringing with hearing aid on or without hearing aid."  This statement was perceived as initiating an increased rating claim for bilateral hearing loss.  

In October 2007, the Veteran and his wife submitted statements regarding the deterioration of the Veteran's hearing in his left ear.  The Veteran's wife reported that for the last several years he could not hear with his left ear.  When she talks to him, she has to repeat herself and talk in a real loud voice before he can understand what she is saying.   The Veteran reported that he uses hearing aids.  He says the hearing aids work well, but the left one is worthless, he is unable to hear.  He said there is no medical treatment when you cannot hear well in the left ear.  He enjoys watching television with the sound low.  He says he is not listening, but watching because he learns more from just watching.  

Also in October 2007, the Veteran contacted audiology to set up a consultative evaluation.  The VAMC scheduled an examination for December 2007.    The Veteran told the audiologist that his hearing aids worked fine, but that the left one no longer helped because his hearing was too poor.  He also reported pain in his left ear and a sensation as if his ear was stopped up.  The otoscopy was unremarkable bilaterally.  However, pure tone audiometry tests revealed a mild to moderately-severe hearing loss and a moderately-severe to profound hearing loss with a significant increase from 35 dB to 60 dB at frequencies from 250 to 8000 Hz in the left ear since the previous examination in January 2005.   

Based on the results of the October 2007 examination, the audiologist decided that the half shell hearing aid was no longer appropriate for the Veteran's left ear given the substantial decrease in hearing.  The audiologist recommended that the Veteran use a behind-the-ear hearing aid in the left ear, while maintaining the half shell model for the right ear.  The Veteran agreed, and an earmold impression was made of the left ear and a hearing aid was ordered. 

With the Veteran's continued assertions of worsened hearing, the VA sent the Veteran for another audiometric exam in January 2008.  While the results denote a decline in the Veteran's hearing, the results did not warrant more than a noncompensable rating, and did not demonstrate the total loss of hearing in the left ear as reported by the Veteran. 

The January 2008 audiogram revealed puretone thresholds of 35, 30, 30, 60, and 60 decibels in the right ear, and 50, 55, 70, 80, and 80 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  The puretone threshold averages for test frequencies between 1000 Hz and 4000 Hz were 45 decibels in the right ear and 71.25 decibels in the left ear.  A Maryland CNC test was also performed with 94 percent word recognition in the right ear and 84 percent word recognition in the left ear. The examination results corresponded to hearing impairment levels of level I in the right ear and level III in the left consistent with a noncompensable rating under the general criteria, as discussed in the prior Board decision.  

An exceptional hearing pattern was seen in the left ear.  The Veteran's left ear had puretone thresholds with each more than 55 decibels at 1000, 2000, 3000, and 4000 Hz. Under 38 C.F.R. § 4.85, the hearing impairment level for that ear may be set in accordance with Table VIa. Table VIa put the Veteran's left ear at level VI. Even with the higher ranking of the left ear from a level III to a level VI, the test results continued to meet the criteria for a noncompensable rating. 

The examiner noted that the January 2008 results were inconsistent with the test results used to order the hearing aid.  A recheck was requested to ensure proper fit of the hearing aid. 

In March 2008, the Veteran was issued a behind-the-ear Phonal monaural hearing aid for his left ear.  Evaluative tests revealed that his left hearing aid was able to meet target 500 Hz to 4000 Hz.  It was programed for automatic acoustic telephone, and power on delay.  He was once again coached on use and maintenance of the hearing aids. 

Due to inconsistencies between the audiology evaluations in December 2007 and January 2008, a puretone recheck of the left ear occurred prior to the hearing aid fitting.    The results of the recheck were in agreement with the results from the January 2008 examination.   

The noncompensable rating was continued in an April 2008 rating decision.  The Veteran expressed disagreement with this decision in a July 2008 Notice of Disagreement. 

In August 2008, the Veteran reported issues with hearing tests.  He said that every time he had a hearing test, they give him a box with a button to mash.  He is told when he hears sound to mash the button, but because he could not hear the sound, they stopped the test and told him to press the button whether or not he could hear anything.  He stated they did this every time he took a test.  He reiterated his complaints on an attachment to his April 2009 substantive appeal to the Board. 

The last VA examination conducted in August 2012 also resulted in test results  consistent with a noncompensable rating.  The audiogram revealed puretone thresholds of 40, 35, 45, 65, 65, 65, 70 decibels in the right ear, and 35, 35, 50, 70, 70, 65, 70 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, 4000, 6000 and 8000 Hz, respectively. The puretone threshold averages for test frequencies between 1000 Hz and 4000 Hz were 52.5 decibels in the right ear and 56.25 decibels in the left ear. A Maryland CNC test was also performed with 84 percent word recognition bilaterally. The examination results corresponded to hearing impairment levels of II in the right ear and II in the left.  An exceptional hearing pattern was not observed on this examination.

In February 2015, the representative argued in an informal hearing presentation that  the Veteran's hearing loss is more severe than as presented by VA in that he has flare ups that are productive of almost no ability to hear conversations or television, which were not acknowledged by VA examination, warranting a rating increase.

II.  Analysis 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairments, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing. Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear. 38 C.F.R. § 4.85.

The "puretone threshold average" as used in Table VI is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d). 

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hz are 55 decibels or greater, or when the puretone threshold at 1000 Hz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more. 38 C.F.R. § 4.86(a), (b).

In its March 2014 decision, the Board continued the noncompensable rating for bilateral hearing loss.  The examination results to date correspond to a noncompensable rating.  The JMPR affirmed that decision.  However, what remains for consideration is an assessment of an increased rating on an extraschedular basis taking consideration of the decision of Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, the VA may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The RO denied referral of an extraschedular rating in the September 2009 supplemental statement of the case, and the Board agrees referral is not warranted.  The Veteran's functional impairment due to hearing loss is addressed by the rating criteria, and those criteria provide for higher ratings for greater levels of impairment including exceptional patterns of hearing loss as was present here.  In taking into account all of the Veteran's difficulties, his hearing disability continued to be rated at a noncompensable rating. 

Even in taking the Veteran's statements as fully credible, including the Veteran's difficulty in hearing television or conversations or that he has "flare ups," the level of disability shown does not create an exceptional or unusual disability picture, which can be exemplified by frequent hospitalizations or marked interference in employment.  The Veteran has had no hospitalizations for his hearing loss.  All of his treatment for hearing loss has consisted of appointments lasting less than an hour to evaluate his hearing, fit the Veteran for a hearing aid, or follow-ups to assess the functionality of the hearing aids.  All appointments were outpatient and required no overnight stay in a hospital. 

The Veteran's hearing loss has also not interfered in capacity for employment.  The Veteran reports that he has no issues with hearing in his right ear since being fitted with a hearing aid in 2005.  Even with the difficulties noted in the left ear, the Veteran is able to utilize his right ear during conversations.  Furthermore, the Veteran has been fitted with a new hearing aid for the left ear and has not complained of any issues as a result of this new hearing aid.   Based on evaluative tests conducted during hearing aid fittings, he has been able to meet his target levels at test frequencies 500 Hz to 4000 Hz bilaterally.  Since the March 2008 audiology fitting, hearing aids in both ears have worked without issue.   No complaints regarding the functionality of the hearing aids were made in the nearly four years leading up to the last VA examination in 2012.  No complaints regarding hearing aid use have also been made in present time.    

Lastly, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that he has difficulty hearing conversations and television, and these symptoms - difficulty hearing and recognizing speech - are exactly those contemplated by the rating schedule.  In view of the circumstances, the Board finds that the rating schedule is adequate

The JMPR noted that the Board "did not have the benefit of guidance" from a Federal Circuit decision that post-dated the Board's prior decision in this appeal.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, the parties agreed that the Board should consider the applicability of Johnson to this case.  

According to Johnson, a veteran may be entitled to "consideration [under 38 C.F.R. § .321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  As opposed to the discussion above, based solely on consideration of the hearing loss disability, such a referral could be considered based on the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

Despite the JMPR requesting that the Board consider this holding in this case, the
Veteran has not actually asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Therefore, the Board also finds that referral for extraschedular consideration is not warranted under Johnson. 


III.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran with respect to claims on appeal in an October 2007 notice.  As the content of the notice letter fully complied with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

Regarding VA's duty to assist, the VA obtained evidence pertaining to the Veteran's claim including pertinent post-service medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal (the Veteran's current level of disability). See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran was provided thorough VA examinations of the Veteran's hearing in January 2005 (with February 2005 addendum), August 2006 (examination on the record), January 2008, and August 2012.  The hearing loss examination reports addressed the functional effects caused by the Veteran's hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  In Martinak, the Court noted that even if the audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran, as a lay person, is competent to submit evidence of how the hearing loss affects his everyday life, and he has done so.   

The Veteran has expressed issues with the audiological testing, as described above.  He has undergone testing as a part of the compensation process as well as part of his audiological treatment.  Examinations in both forums have remained fairly consistent except for one issue between the December 2007 and January 2008.  Aside from the Veteran's complaints, there is no objective information that he has pointed to that would lead the Board to find some issue with the evaluations of record.  Additionally, the word recognition tests were also conducted which indicates a relatively high level of speech recognition than suggested by the Veteran and are consistent with the audiological tests.  Accordingly, the Board finds the examinations of record taken collectively are valid for rating purposes.  

Accordingly, there is no duty to provide additional examinations and/or medical opinions. See 38 C.F.R. §§ 3.159 , 3.326, 3.327; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).



ORDER

Referral for consideration of an extraschedular rating for bilateral hearing loss is denied. 


REMAND

X-rays taken as part of three VA examinations conducted in January 2005, May 2007, and October 2012 referenced mild degenerative changes in the Veteran's feet bilaterally at the first metatarsophalangeal joint.  The Court indicated that the Veteran may be entitled to a higher rating based on these degenerative changes if found related to the Veteran's service-connected foot disability.  

No examiner made a determination as to whether the degenerative joint disease is attributable to the Veteran's pes planus, a fact that the Court found warranted a grant of a JMPR.  If the degenerative joint disease is related to pes planus, then an increased and/or separate 10 percent rating may be warranted under 38 C.F.R. § 4.71a, DC 5003.  Since there is nothing of record to prove or disprove such a relationship, the Board must remand the claim for a new examination and opinion that covers the concerns raised in the JMPR. 

Since the Board is remanding this appeal, it should also update the Veteran's medical record before any examination is scheduled.  The most recent records in the Board's possession are from June 2012.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain VA treatment records from Mountain Home Medical Center since June 2012 and associate these records with the claims file.  All efforts to obtain these records should be documented for the claims file.  If the records cannot be obtained, written documentation should be made and associated with the record.  

2.  After obtaining the VA treatment records, schedule the Veteran for an examination to assess the nature and severity of his current bilateral pes planus.  

The examiner should be provided with the Veteran's complete claims file, including a copy of this remand and any newly obtained records.  Any required testing should be conducted.

In making this assessment, the examiner should make a specific finding as to the following: 

Is it at least as likely as not that the Veteran's degenerative joint disease of the first metatarsophalangeal (MTP) joint bilaterally is related to the Veteran's bilateral pes planus?

A complete rationale should be provided for any opinion expressed. 

3.   Then, readjudicate the issue on appeal. If the benefit on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and appropriate time to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


